Exhibit 10.9

SECOND OMNIBUS AMENDMENT TO LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS

(MEZZANINE A LOAN)

THIS SECOND OMNIBUS AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS
(MEZZANINE A LOAN), effective as of February 26, 2008 (this “Amendment”),
between BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability
company (“Borrower”), and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New
York limited liability company (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower are parties to that certain Mezzanine A Loan
Agreement dated as of July 11, 2007 (the “Original Loan Agreement”), pursuant to
which Lender advanced to Borrower an Initial Advance (as defined in the Loan
Agreement) in the principal amount of $49,100,000.00 and pursuant to which
Lender agreed to make Future Advances (as defined in the Loan Agreement) to
Borrower pursuant to the terms of the Loan Agreement in the principal amount of
up to $16,500,000.00 (the Initial Advance and any Future Advances are
collectively referred to herein as the “Original Loan”), as evidenced by that
certain Promissory Note dated July 11, 2007, from Borrower to Lender in the
principal amount of up to $65,600,000.00 (the “Original Note”);

WHEREAS, effective as of August 15, 2007, Borrower and Lender entered into that
certain First Omnibus Amendment to Loan Agreement and Other Loan Documents
(Mezzanine A Loan) (the “First Amendment”) collectively with the Original Loan
Agreement, the “Loan Agreement”) pursuant to which Lender advanced to Borrower
additional Loan proceeds in the amount Of $10,000,000.00 such that the
outstanding principal amount of the Loan effective as of August 15, 2007 was
$59,100,000.00 and the maximum amount of the Loan that may be advanced to
Borrower under the Loan Agreement was $75,600,000.00, as evidenced by that
certain Promissory Note effective as of August 15, 2007, in the principal amount
of up to Seventy-Five Million Six Hundred Thousand and No/1000 Dollars
($75,600,000,000.00) made by Borrower to Lender (the “Amended and Restated
Note”);

WHEREAS, Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company, as mezzanine lender (“Mezzanine B Lender”), and Broadway 500
West Monroe Mezz II LLC, a Delaware limited liability company, as mezzanine
borrower (“Mezzanine B Borrower”), are parties to that certain Loan Agreement
dated as of July 11, 2007, as amended by that certain First Amendment to
Mezzanine B Loan Agreement (collectively, the “Mezzanine B Loan Agreement”),
pursuant to which Mezzanine B Lender made a loan to Mezzanine B Borrower in the
original principal amount of $36,200,000.00 (the “Mezzanine B Loan”);

WHEREAS, the Mezzanine B Loan is evidenced by that certain Promissory Note
(Mezzanine B) dated July 11, 2007, from Mezzanine B Borrower to Mezzanine B
Lender in the principal amount of $36,200,000.00 (the “Original Mezzanine B
Note”);



--------------------------------------------------------------------------------

WHEREAS, Lender and Borrower have agreed to “resize” the Original Loan and, in
order to effectuate such “resizing”, Borrower has partially prepaid the
outstanding principal amount of the Original Loan on or prior to the date hereof
in the amount of $14,100,000.00 (the “Partial Prepayment”) such that the
outstanding principal amount of the Loan as of the date hereof is
$45,000,000.00;

WHEREAS, in connection with the “resizing” of the Loan, Mezzanine B Lender and
Mezzanine B Borrower have agreed to “resize” the Mezzanine B Loan and, in order
to effectuate such “resizing”, Mezzanine B Lender has advanced to Mezzanine B
Borrower on the date hereof additional Mezzanine B Loan proceeds in the
principal amount of $14,100,000.00 (the “Mezzanine B Loan Increase”) such that
the outstanding principal amount of the Mezzanine B Loan as of the date hereof
is $50,300,000.00, and such Mezzanine B Loan Increase has been contributed from
Mezzanine B Borrower to Borrower in order to make the Partial Prepayment to
Lender;

WHEREAS, in order to reflect the Partial Prepayment, Lender and Borrower have
entered into that certain Second Amended and Restated Promissory Note (Mezzanine
A Loan) effective as of the date hereof, in the principal amount of up to
$61,500,000.00 (as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time,
the “Second Amended and Restated Note”);

WHEREAS, in order to reflect the Mezzanine B Loan Increase, Mezzanine B Lender
and Mezzanine B Borrower have entered into (i) that certain Amended and Restated
Promissory Note (Mezzanine B Loan) effective as of the date hereof, in the
principal amount of $50,300,000.00, and (ii) that certain Second Omnibus
Amendment to Loan Agreement and Other Loan Documents (Mezzanine B Loan)
effective as of the date hereof;

WHEREAS, in order to, among other things, reflect the Partial Prepayment and the
Second Amended and Restated Note, Borrower and Lender have agreed to amend the
Loan Agreement in the manner hereinafter set forth.

NOW, THEREFORE, in pursuance of such agreement and for good and valuable
consideration, Borrower and Lender hereby agree as follows:

1. Unless otherwise defined in this Amendment, capitalized terms used herein
shall have their defined meanings set forth in the Loan Agreement.

2. The definition of Initial Advance is hereby deleted in its entirety and the
following substituted therefor:

“Initial Advance” shall mean, collectively, the initial advance of the Loan made
by Lender to Borrower pursuant to this Agreement on July 11, 2007, in the
principal amount of Forty-Nine Million One Hundred Thousand and No/100 Dollars
($49,100,000.00) and the additional advance of the Loan made by Lender to
Borrower pursuant to the First Omnibus Amendment to Loan Agreement and Other
Loan Documents (Mezzanine A Loan) effective as of August 15, 2007, in the
principal amount of Ten Million and No/100 Dollars ($10,000,000.00), less the
amount paid by Borrower



--------------------------------------------------------------------------------

pursuant to the Second Omnibus Amendment to Loan Agreement and Other Loan
Documents (Mezzanine A Loan) dated as of February         , 2008 in the
principal amount of Fourteen Million One Hundred Thousand and No/100 Dollars
($14,100,000.00). The aggregate outstanding principal amount of the Initial
Advance as of February         , 2008, is $45,000,000.00.

3. The definition of Note is hereby deleted in its entirety and the following
substituted therefor:

“Note” shall mean that certain Second Amended and Restated Promissory Note
(Mezzanine A Loan) effective as of February 26, 2008 in the principal amount of
up to Sixty-One Million Five Hundred Thousand and 00/100 Dollars
($61,500,000.00), or so much thereof as may be advanced to Borrower pursuant to
the terms of this Agreement, made by Borrower in favor of Lender, as the same
may be further amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

4. The definition of Initial Advance Eurodollar Spread is hereby deleted in its
entirety and replaced with the following:

““Initial Advance Eurodollar Spread” shall mean 145.0 basis points (1.45%).”

5. The following definition of “LIBOR Loan” is hereby added to Section 1.1 of
the Loan Agreement after the definition of “LIBOR Determination Date”:

““LIBOR Loan” shall mean the Loan at any time in which the Applicable Interest
Rate is calculated at LIBOR.”

6. All references in each of the Loan Documents to the Loan Agreement shall be
deemed to be a reference to the Loan Agreement as amended by this Amendment. All
references in each of the Loan Documents to the Note shall be deemed to be a
reference to the “Note” as defined in Section 3 above.

7. The Lender hereby recognizes and accepts the Partial Prepayment and waives
any applicable Spread Maintenance Premium, any Breakage Costs and/or any other
fees and charges in connection therewith.

8. Borrower and Lender hereby acknowledge and agree that the outstanding
principal amount of the Loan as of the date hereof is $45,000,000.00. The amount
of the Future Advance is not affected by this Amendment.

9. As amended by this Amendment and the Second Amended and Restated Note, all
terms, covenants and provisions of the Loan Documents are ratified and confirmed
and shall remain in full force and effect. The obligations of Broadway Partners
Parallel Fund B III, L.P., Broadway Partners Parallel Fund P III, L.P., and
Broadway Partners Real Estate Fund III, L.P. (collectively, “Guarantor”), under
that certain Guaranty of Recourse Obligations of



--------------------------------------------------------------------------------

Borrower (Mezzanine A Loan) dated as of July 11, 2007 (the “Guaranty”), shall
not be released, diminished, impaired, reduced or adversely affected by this
Amendment or the Second Amended and Restated Note, and all obligations of
Guarantor thereunder shall remain in full force and effect, and Guarantor hereby
waives any common law, equitable, statutory or other rights which such party
might otherwise have as a result of or in connection with this Amendment and the
Second Amended and Restated Note.

10. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument.

11. This Amendment shall inure to the benefit of and be binding upon Borrower
and Lender, and their respective successors and assigns.

12. This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York.

13. The provisions of Section 9.4 of the Loan Agreement are hereby incorporated
by reference herein as if the text of such Section were set forth in its
entirety herein.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:   /s/ Steven R. Maeglin   Name:   Steven R. Maeglin  
Title:   Vice President

[ADDITIONAL SIGNATURE ON IMMEDIATELY FOLLOWING PAGE]

Second Omnibus Amendment to Loan Agreement (Mezzanine A Loan)



--------------------------------------------------------------------------------

BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC,
a Delaware limited liability company By:   /s/ Illegible   Name:     Title:  

Second Omnibus Amendment to Loan Agreement (Mezzanine A Loan)



--------------------------------------------------------------------------------

The undersigned (on behalf of itself and its successors and assigns) hereby
acknowledge and agree to this Amendment and the provisions set forth in
Section 8 of this Amendment, and reaffirm their obligations under the Guaranty
and agree that such Guaranty and their obligations thereunder shall continue and
remain in full force and affect, as such obligations have been expressly
modified by this Amendment.

 

GUARANTOR: BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership By:   Broadway Partners Fund GP III, L.P., a Delaware limited
partnership, its general partner   By:   Broadway Partners Fund GP III, LLC, a
Delaware limited liability company, its general partner     By:   /s/ Illegible
      Name:         Title:  

[ADDITIONAL SIGNATURES ON IMMEDIATELY FOLLOWING PAGE]

Second Omnibus Amendment to Loan Agreement (Mezzanine A Loan)



--------------------------------------------------------------------------------

BROADWAY PARTNERS REAL ESTATE FUND III, L.P., a Delaware limited partnership By:
  Broadway Partners Fund GP III, L.P., a Delaware limited partnership, its
general partner   By:   Broadway Partners Fund GP III, LLC, a Delaware limited
liability company, its general partner     By:   /s/ Illegible       Name:      
  Title:   BROADWAY PARTNERS PARALLEL FUND P III, L.P., a Delaware limited
partnership By:   Broadway Partners Fund GP III, L.P., a Delaware limited
partnership, its general partner   By:   Broadway Partners Fund GP III, LLC, a
Delaware limited liability company, its general partner     By:   /s/ Illegible
      Name:         Title:  

Second Omnibus Amendment to Loan Agreement (Mezzanine A Loan)